Citation Nr: 1706875	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than March 20, 1987, for the award of service connection for ischemic heart disease, status-post myocardial infarction and history of coronary artery bypass graft surgery ("ischemic heart disease").

2.  Entitlement to an increased rating for ischemic heart disease, rated as 100 percent from March 20, 1987, to June 30, 1987, as 30 percent disabling from July 1, 1987, and as 60 percent disabling from April 14, 2011.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  His service medals and decorations include the Combat Action Ribbon and Purple Heart Medal.

By way of procedural history, in a February 2011 decision, the Board granted service connection for ischemic heart disease on a presumptive basis due to exposure to herbicide agents.  In accordance with the Board decision, the RO granted service connection for ischemic heart disease in a May 2011 rating decision and assigned initial rating of 100 percent, effective March 20, 1987; a 30 percent rating, effective July 1, 1987; and a 60 percent rating, effective April 14, 2011.

This appeal is before the Board of Veterans' Appeals (Board) from the May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The case has since been returned to the RO in Detroit, Michigan.  

The Board notes that a Board hearing was scheduled for January 2016, of which the Veteran was sent notice.  However, the Veteran did not appear, has not submitted good cause for failure to appear, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016) (failure to appear for a scheduled hearing treated as withdrawal of request).

The Board has recharacterized the issues on appeal as listed on the title page of this decision to best address the Veteran's contentions.   The Veteran appears to assert that he is entitled to service connection compensation for his heart disability prior to the March 20, 1987 award.  See 2013 VA Form-9 seeking back pay from 1985 for heart disability.  Moreover, in a November 2016 Informal Hearing Presentation, the Veteran's representative clarified that the Veteran believes the 100 percent rating assigned from March 20, 1987, should be extended beyond July 1, 1987.  The record shows that on July 1, 1987, the RO assigned a 30 percent rating for ischemic heart disease until April 2011, at which time a 60 percent rating was awarded.  Accordingly, the Veteran's assertion that the 100 percent rating be assigned beyond July 1, 1987, is essentially a request that he be awarded a rating higher than 30 percent for the period prior to April 2011.

Below, the Board adjudicates the earlier effective date claim for the grant of service connection for ischemic heart disease.  However, the issue of entitlement to increased ratings for ischemic heart disease throughout the appeal period is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran is a Nehmer class member who is diagnosed with coronary artery disease, a type of ischemic heart disease.

2.  The Veteran was hospitalized for a myocardial infarction on November 30, 1986.

3.  The earliest claim for any type of coronary disability was received on March 20, 1987.

CONCLUSION OF LAW

The criteria for an earlier effective date, prior to March 20, 1987, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Letters in December 2005, March 2006, and October 2006 satisfied the duty to notify provisions.  The appeal arises from a disagreement with the initially assigned effective date and the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The Veteran's VA treatment records, private treatment records, and VA examination reports have been obtained.  Thus, VA's duty to assist has been met.

II.  Earlier Effective Date Claim

The Veteran was hospitalized for acute posterolateral myocardial infarction on November 30, 1986.  

On March 20, 1987, he filed his claim for a coronary condition, which was revised by the RO as an arteriosclerotic heart disease status post myocardial infarction.  

In November 1987, the RO denied the Veteran's claim for service connection.  He was again denied service connection in a January 2007 rating decision.  

In the February 2011 Board decision, the Veteran was granted service connection for ischemic heart disease on a presumptive basis due to exposure to herbicide agents.  In accordance with the Board decision, the RO granted service connection for ischemic heart disease in a May 2011 rating decision and assigned initial ratings of 100 percent, effective March 20, 1987; 30 percent, effective July 1, 1987; and 60 percent, effective April 14, 2011.

The Veteran contends that an earlier effective date for service connection for his ischemic heart disease is warranted because his heart attack occurred on November 30, 1986.  As such, his effective date was determined to be approximately four months after his heart attack, rather than the date of his heart attack.

Pertinent Laws and Regulations

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(3).

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicide agents, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:  (1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) there was a claim pending (including received by VA) between May 3, 1989, and the effective date of the change in regulation allowing for a presumption of the covered disease, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) this section.  38 C.F.R. § 3.816(c)(1), (c)(2).

Under paragraph (c)(3), if the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  See 38 C.F.R. § 3.816(c)(3).

As such, there are two exceptions to this rule:  (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class members separation from active service; and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. § 3.816(c)(3), (4).

Diseases presumptively associated with herbicide exposure are listed under 38 C.F.R. § 3.309(e) (2016).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents, effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  Notably, ischemic heart disease includes acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e) (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.




Analysis

The Veteran seeks an effective date earlier than March 20, 1987, for the award of service connection for ischemic heart disease.  As indicated, on a March 2013 VA Form 9, he stated that he disagreed with "unaddressed back pay to 1985."

At the outset, the Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).  In addition, he has a "covered herbicide disease" [i.e., ischemic heart disease] within the meaning of 38 C.F.R. § 3.816(b)(2).  Accordingly, he is a Nehmer class member.

The Board notes that, because the Veteran's claim was received more than one year after his separation from military service in August 1969, the exception at 38 C.F.R. § 3.816(c)(3) is not applicable.

VA first denied service connection for a coronary disability, specifically arteriosclerotic heart disease status post myocardial infarction, in a decision issued between September 25, 1985, and May 3, 1989.  Therefore, the Veteran's claim for an earlier effective date is covered under 38 C.F.R. § 3.816(c)(1), which provides that the effective date is the later of the date VA received the claim on which the prior denial was based (March 20, 1987) or the date the disability arose (November 30, 1986).  Accordingly, the effective date for service connection was properly determined to be the date of the Veteran's first claim on March 20, 1987.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an effective date prior to March 20, 1987, for the grant of service connection for ischemic heart disease.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 510 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to an effective date prior to March 20, 1987, for the grant of service connection for ischemic heart disease is denied.

REMAND

Unfortunately, a remand is required for the remaining issue.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran has presented numerous arguments as to the proper ratings for his ischemic heart disease throughout the appeal period.  In October 2012 correspondence, he contended that he should receive a total rating as of the date of February 1993 coronary bypass surgery, followed by a 60 percent rating, and then a 80 percent rating as of April 14, 2011.  See also, April 2012 correspondence, in which the Veteran, referring to the 60 percent rating awarded, stated that he was "confident the level of [his] illness [was] at least an 80% rating."  In a December 2013 statement, he indicated that the ratings assigned for the retroactive periods were underestimated. 
 
Notably, the claims file does not contain any medical evidence reflecting that the Veteran had coronary bypass surgery in February 1993.  He identified, on a January 2005 VA Form 21-4142, that he had undergone open heart surgery in February 1993 at St. John's Hospital, but provided an incomplete address.  However, when the a December 2005 RO letter notified him that he provided incomplete addresses for certain medical providers, St. John's Hospital was not included in the list.  Ultimately, he never subsequently provided another VA Form 21-4142 or provided the treatment records reflecting claimed February 1993 coronary bypass surgery at St. John's Hospital, and there is no indication that the records were otherwise included in the claims file.  As these identified records would be relevant to the increased rating claim particularly for the period prior to April 2011, the Veteran should be given an additional opportunity to complete and return the requisite authorization/consent forms so that the Board can make a fully informed decision based on all relevant and available evidence.

Moreover, inasmuch as the Veteran disagrees with the 60 percent rating which has been assigned for his ischemic heart disease since April 2011 and subsequent medical evidence shows continued treatment for ischemic heart disease, a VA examination is needed to ascertain the current severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining relevant private treatment records pertinent to the claims on appeal, specifically to include his February 1993 coronary bypass surgery at St. John's Hospital.  In so doing, advise him that a VA Form 21-4142, Authorization and Consent to Release Information to the VA, is needed to request and obtain his records.

Ask that he complete an updated authorization/consent form for St. John's Hospital and any other identified medical provider, and return it to the AOJ.  Also advise him that he may submit any outstanding medical records that he has in his possession, if he so chooses.

After receiving the necessary authorization, send a records request to St. John's Hospital and any other medical provider identified.  If no such records are available or do not exist, or the search for them yields negative results, and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2.  Provide the Veteran with a VA examination to determine the current severity of the Veteran's ischemic heart disease.  The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

 After examining the Veteran and reviewing his claims file, the examiner should respond to the following:

Report in detail all signs and symptoms necessary for rating the Veteran's ischemic heart disease, including METs and ejection fraction testing, the presence of any episodes of acute or chronic congestive heart failure in the past year, any left ventricular dysfunction.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.

3.  Thereafter, readjudicate the increased rating claim for ischemic heart disease rated as rated as 100 percent from March 20, 1987, to July 1, 1987; as 30 percent disabling from July 1, 1987; and as 60 percent disabling from April 14, 2011, to include consideration of whether the 100 percent rating should have been extended beyond July 1, 1987 (see DC 7005 in effect prior to June 1998).  If the benefits continue to be denied, a Supplemental Statement of the Case will be issued to the Veteran and his representative, and established appellate procedures will follow.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


